NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       ___________

                                       No. 17-2962
                                       ___________

                                   MAHNAZ FARZAN

                                             v.

                                    REZA FARZAN,
                                                 Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3-17-cv-04421)
                      District Judge: Honorable Freda L. Wolfson
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 18, 2018

             Before: GREENAWAY, Jr., BIBAS, and ROTH, Circuit Judges

                            (Opinion filed February 15, 2019)

                                       ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       In June 2017, pro se litigant Reza Farzan removed certain family-law proceedings,

in which he is the defendant, from New Jersey state court to the District Court.1 On July

18, 2017, the District Court, concluding that it lacked subject matter jurisdiction over

those proceedings, entered an order remanding the case back to New Jersey state court.

On August 1, 2017, Farzan moved the District Court to reconsider its decision. The

District Court denied that motion on August 3, 2017, and this appeal followed.2

       When, as here, a district court remands a case to state court on jurisdictional

grounds, we generally lack jurisdiction to review that decision, see 28 U.S.C. § 1447(d);

Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 127-28 (1995), and the district

court’s related decision denying reconsideration, see Agostini v. Piper Aircraft Corp., 729
F.3d 350, 355 (3d Cir. 2013). Although we do have jurisdiction to review the limited

question of whether removal in this case was warranted under either 28 U.S.C. § 1442 or

§ 1443(1), see 28 U.S.C. § 1447(d), we answer that question in the negative.3 Section

1442 applies to lawsuits brought against federal officers or agencies, see 28 U.S.C.


1
  It appears that these proceedings began several years ago, and revolve around Farzan’s
obligation to pay child support.
2
  Although Farzan did not file his notice of appeal until two days after the original appeal
deadline, that notice is nevertheless timely because the District Court subsequently
granted his motion to extend the appeal deadline pursuant to Federal Rule of Appellate
Procedure 4(a)(5).
3
  Farzan did not purport to rely on § 1443(2), which confers a privilege of removal only
upon state officers and “federal officers or agents and those authorized to act with or for
them in affirmatively executing duties under any federal law providing for equal civil
rights.” City of Greenwood v. Peacock, 384 U.S. 808, 824 & n.22 (1966).
                                              2
§ 1442, while § 1443(1) applies only in the rare case when the defendant seeking removal

is being deprived of “specific civil rights stated in terms of racial equality” and cannot

enforce those rights in state court. Davis v. Glanton, 107 F.3d 1044, 1047 (3d Cir. 1997)

(quoting Georgia v. Rachel, 384 U.S. 780, 792 (1966)); see 28 U.S.C. § 1443(1).

Because those situations are not present here, we find no error in the District Court’s

decision to remand.4

       In light of the above, we will dismiss this appeal in part, and to the extent that we

have jurisdiction, we will affirm the District Court’s July 18, 2017 and August 3, 2017

orders. Farzan’s “Expedited Motion to Request for Injunction,” submitted on July 14,

2018, is denied.




4
  To the extent that Farzan sought to use his notice of removal as a vehicle to seek review
of, and redress from, decisions that the New Jersey state courts had made against him in
this case, the Rooker-Feldman doctrine barred him from doing so. See Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (explaining that this doctrine
bars a federal district court from exercising jurisdiction over “cases brought by state-court
losers complaining of injuries caused by state-court judgments rendered before the
district court proceedings commenced and inviting district court review and rejection of
those judgments”). Nor was a notice of removal a proper vehicle to the extent that
Farzan might be seeking to proceed as a plaintiff in a freestanding action against his ex-
wife, her attorney, and/or various state and federal entities. We take no position on
whether Farzan could prevail in such an action.
                                               3